 


110 HRES 638 IH: Expressing the sense of the House of Representatives that the United Nations should forthwith take the procedural actions necessary to amend Article 23 of the Charter of the United Nations to establish India as a permanent member of the United Nations Security Council.
U.S. House of Representatives
2007-09-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 638 
IN THE HOUSE OF REPRESENTATIVES 
 
September 6, 2007 
Mr. Bilirakis submitted the following resolution; which was referred to the Committee on Foreign Affairs 
 
RESOLUTION 
Expressing the sense of the House of Representatives that the United Nations should forthwith take the procedural actions necessary to amend Article 23 of the Charter of the United Nations to establish India as a permanent member of the United Nations Security Council. 
 
 
Whereas the United Nations Security Council is charged with maintaining peace and security among the nations of the world; 
Whereas the United Nations Security Council currently has five permanent members; 
Whereas the Republic of India achieved its independence from the British Empire on August 15, 1947, and has since that time maintained a democratic system of government; 
Whereas India is the largest democratic country in the world in which all political views are freely expressed and respected; 
Whereas India is the world’s second most populous country, with over one billion citizens residing within its borders; 
Whereas India is one of the largest contributors of troops to United Nations-mandated peacekeeping missions; and 
Whereas the people of India have demonstrated a strong commitment to promote the peaceful development of the South Asian region and to global peace: Now, therefore, be it 
 
That it is the sense of the House of Representatives that the United Nations should forthwith take the procedural actions necessary to amend Article 23 of the Charter of the United Nations to establish India as a permanent member of the United Nations Security Council. 
 
